Name: Council Regulation (EEC) No 3381/90 of 20 November 1990 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the treaty and the criteria for fixing the amounts of such refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/4 Official Journal of the European Communities 27. 11 . 90 COUNCIL REGULATION (EEC) No 3381/90 of 20 November 1990 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amounts of such refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Regulation (EEC) No 3035/80 is hereby amended as follows :Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 17 (3) thereof, and to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as last amended by Regula ­ tion (EEC) No 2787/90 (4), and in particular Article 19 (6) thereof, 1 . In Article 1 (2) :  point (d), second indent, after 'of a milk fat content, by weight, not less than 1,5 %', the following is inserted : 'but less than 40 %',  under (e), after the first indent, the following indent is inserted : '  milk and cream and the products falling within CN codes 0403 10 19 and 0403 90 19 in powder, granules or other solid forms, not containing added sugar or other sweetening matter, of a milkfat content, by weight, not less than 40 %,'. Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3035/80 (*), as last amended by Regulation (EEC) No 3209/88 (6), laid down rules for calculating the export refunds, in particular for whole milk used in various forms in the manufacture of the goods ; whereas the technical evolution, and the uses that can be made of these rules make it necessary to make certain changes so as to ensure that appropriate refunds are granted ; 2. In Annex A :  the CN codes '1006 30 91 ' and ' 1006 30 99' are replaced by '1006 30 61 to 1006 30 98',  at CN code 'ex 1702 90 90' in the column 'Description of basic products' after 'Beet or cane syrups', the following inserted : 'other than the syrups obtained by dissolving white or raw sugar in the solid state,'. Whereas the basic products 'wholly milled rice and 'beet or cane syrups' listed in Annex A of Regulation (EEC) No 3035/80 must be better defined, and the export regime for crispbread must be in conformity with that in force before 1 January 1988 , 3 . In Annex B, at CN code 1905 10 00, the text in columns 2 to 7 is amended as follows : (2) (3) (4) (5) (6) (7) Crispbread :  Containing added sugar, honey, eggs, fat, cheese or fruit  Other X X X X X (&gt;) OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 378 , 27. 12. 1989, p. 1 . (3) OJ No L 177, 1 . 7. 1981 , p. 4. (4) OJ No L 265, 28 . 9 . 1990, p. 16. 0 OJ No L 323, 29. 11 . 1980, p. 27. ft OJ No L 286, 20 . 10 . 1988 . d . 6. 27. 11 . 90 Official Journal of the European Communities No L 327/5 4. In Annex D, in column 3, 4 and 5, the texts at points 3 of CN codes 1704 90 30 to 90, 1806 20, and ex 1901 , are deleted and replaced by : &lt;3&gt; W (5) *3 (a) Milkfat content of less than 12 % by weight 3 (a) Whole-milk powder (PG 3) 3 (a) 3,85 kg per 1 % by weight of milkfats 3 (b) Milkfat content of 12 % by weight or more 3 (b) Butter (PG 6) 3 (b) 1,22 kg per 1 % by weight of milkfats' Article 2 This Regulation shall enter into force on 1 December 1990 . However, the provisions of points 1 and 4 of Article 1 do not apply to exports for which a certificate of advance fixing of the rate of the refund for milk powder meeting the descrip ­ tion of the pilot product for group 3 (PG 3) shown in Annex 1 to Council Regulation (EEC) No 2915/79 of 18 December 1979, determining the groups of products and the special provisions for calculating levies on milk and milk products ('), as last amended by Regulation (EEC) No 3884/89 (2), has been delivered before the date of entry into force of this Regulation. At the request of the interested party, the provisions of Article 1 (3) are applicable to refunds for which the request has been deposited before the date of entry into force of this Regulation and for which the files are still open at that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1990 . For the Council The President C. VIZZINI (&lt;) OJ No L 329, 24. 12. 1979, p. 1 . (2) OJ No L 378, 27. 12. 1989, p. 9 .